Citation Nr: 1400427	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to March 1969.  His award and decorations include a Purple Heart and a Navy Commendation Medal with a Combat "V" device.  He died in October 1989, and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in New Orleans, Louisiana.

In July 2009 the appellant presented sworn testimony in a Board hearing conducted in New Orleans, Louisiana, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2010, the Board reopened the appellant's claim for entitlement to service connection for the Veteran's cause of death and remanded this claim to the Appeals Management Center (AMC) for further evidentiary development including a medical opinion on (1) whether the Veteran's cancer is considered a respiratory cancer and (2) whether this cancer was the primary or contributory cause of the Veteran's death.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained a medical opinion on the above issues in May 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The Board has reviewed the Veteran's electronic record and his physical claims file prior to rendering a decision in this case.


FINDINGS OF FACTS

1.  The Veteran died in October 1989, at the age of 44, as a result of long-standing kidney disease, which did not begin in-service or within a year of separation from service.

2.  At the time of his death, the Veteran had been granted service connection for a shell fragment wound scar to his scalp, left side of his face and neck, and he was also receiving a non-service connected pension.

3.  The medical evidence and opinions of record establish that the Veteran's squamous cell carcinoma of the soft palate and uvula with metastatic disease to the right neck is not an Agent Orange disease and did not contribute to the Veteran's death.


CONCLUSION OF LAW

A service-connected disability or disease did not contribute substantially or materially to the cause of the Veteran's death, and his death is not otherwise related to service.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a);
 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of a Veteran's death, the VCAA requires notice to include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, a November 2004 letter informed the appellant as to what information and evidence was needed to support a claim for service connection for death benefits.  The letter, however, did not inform the appellant of the Veteran's service-connected disabilities at the time of his death.  To the extent that the November 2004 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Here, it is clear from the statements from the appellant and her representative that she had actual knowledge that she needed medical evidence to establish a link between the cause of his death and his active duty/service-connected disability.  The appellant discussed the Veteran's August 2005 rating decision which listed the Veteran's service-connected disabilities in a July 2009 hearing before the Board.  In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify and it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

Neither the appellant nor her representative has alleged that there was any defect in the content or timing of notice to her.  VA's duty to notify has been satisfied, and appellate review may proceed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs), service personnel records and relevant, identified post-service treatment records are contained in the record.  All records identified by the appellant as relating to the claim have been obtained, to the extent possible.  While the Board notes that the appellant stated in her July 2009 hearing that there may be additional record from a "Dr. Carl Rock," the appellant was provided with an additional 60 days to provide the requisite information to enable VA to obtain these records.  Additionally, the March 2011 Supplemental Statement of the Case (SSOC) provided a notice response which gave the appellant the opportunity to inform VA that she had additional records.  To date, no response or additional information on any private records has been provided to VA to allow for the private records to be collected.  Without a response or release from the appellant, VA is unable to obtain these private records.  The Board notes that the duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

A VA medical opinion was obtained in April 2010 with a following addendum in May 2010.  The VA examiner reviewed the claims file and the Board finds the medical opinion sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts is required to comply with the duty to assist. 

Discussion of the Veteran's July 2009 Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 
38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for cause of death was identified as an issue at the hearing.  Information was elicited from the appellant concerning the causes of the Veteran's death.  In particular, the appellant discussed how she believed the Veteran's cancer was caused by his Agent Orange exposure and had contributed to his death.  This contention triggered the Board's Remand to obtain a medical opinion.

Law and Regulations

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that cardiovascular-renal disease is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore this disability may be subject to service connection based on continuity of symptomatology. 

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include lung (respiratory) cancer) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313. 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to testify as to a condition within his or her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

The record reflects that the Veteran died at a hospital in October 1989.  The death certificate list the cause of death as "long-standing kidney disease" with an approximate interval between onset and death as "months."  No autopsy was performed.

At the time of the Veteran's death, service connection was in effect for shell fragment wound scar, scalp at a noncompensable rating and shell fragment wound scar, left side of face and neck at a noncompensable rating.  There is no indication in the record and no assertion by the appellant that the Veteran's fragment wound scars are related to his death.  The Board thus finds that these service-connected disabilities on their face did not contribute to the Veteran's death and further discussion is not warranted on this issue.

The appellant has indicated in her May 2008 substantive appeal that her husband had "kidney problem years before his death and the cancer he was diagnosed with is presumed to be caused by exposure to Agent Orange."  At the appellant's hearing in July 2010, the appellant's representative put forward the argument that the Veteran's cancer, which she contends is herbicide related, and/or undiagnosed diabetes, as evidenced by his hypertension, hyperglycemia and renal failure, caused the Veteran's death either on a primary basis or a contributory basis.

At the July 2010 hearing, the appellant argued that the Veteran's soft tissue sarcoma contributed to his death.  The Board at first was unsure whether the soft tissue sarcoma the Veteran was treated for would be considered a respiratory cancer (cancer of the lung, bronchus, larynx or trachea) and thus fall within the diseases listed under 38 C.F.R. § 3.309(e) as a presumptive disease VA recognizes is related to Agent Orange exposure.  To clarify the classification of the Veteran's cancer and any relationship to the Veteran's death, the Board remanded the case to obtain a medical opinion.

In response to the Board's Remand, an April 2010 VA examiner evaluated the medical evidence presented in the claim's file and determined that the Veteran "had squamous carcinoma of the soft palate - this is not a respiratory cancer under the specification of Agent Orange presumptive diagnoses."  He continues to state "at the time of [the Veteran's] death there was no evidence of active cancer or complications of treatment of the cancer so I do not think [it] contributed to his death."  Following this analysis the VA examiner sought out additional information at the hospitals the records indicated the Veteran was treated.  After obtaining this information, the VA examiner provided a May 2010 addendum in which he stated the tumor registry was obtained from a private medical facility and that the Veteran's diagnosis was:

 . . . squamous cell carcinoma of the soft palate and uvula with metastatic disease to the right neck.  He underwent a radical palatal resection and a modified right neck dissection.  Afterwards, his p[a]thologic sta[g]ing was negative for disease.  [...]  In summary, 1.  This was not an Agent Orange associated disease.  2.  It did not contribute to his demise.

Importantly, as opined by the VA examiner, the Veteran's cancer did not contribute to his death, and thus, the question of whether the cancer was one that falls under a presumptive disease under 38 C.F.R. §  3.309(e) is of no consequence.  As the VA examiner has identified that the Veteran's cancer did not contribute to his death, the Board has determined additional analysis into whether the Veteran should have been service-connected for this disease is moot.

Thus, the Board finds the Veteran's cancer did not contribute to his death.  As such the question of whether the cancer was one that falls under a presumptive disease under 38 C.F.R. § 3.309(e) is of no consequence.  Although the Board concedes the Veteran was exposed to Agent Orange, not all diseases are related to this exposure.  The regulation 38 C.F.R. § 3.309(e) specifically sets out the diseases which VA recognizes are related to Agent Orange exposure and squamous cell cancer is not one of these defined diseases.  

Turning to the appellant's claim that the Veteran had undiagnosed diabetes which was related to his death, the Board finds that appellant is not competent to determine whether the Veteran had diabetes at the time of his death.  As the representative had pointed out in the July 2010 hearing the Veteran had co-morbid diseases sometimes associated with diabetes.  The appellant provides three articles related to the determination of diabetes (appellant list the articles as reference documents one, four, five, and six).  These documents list objective tests that have to be completed before a determination can be made.  Referencing these documents, the appellant asserts that VA did not explore the Veteran's elevated glucose and hemoglobin level in the year leading up to his death, and if they had explored these laboratory results the Veteran would have been given a diabetes diagnosis before his death.  While the Board notes the laboratory indicate elevated glucose level, there is no indication these results were conducted to determine whether the Veteran had diabetes (i.e. following the proper procedures to determine diabetes such as fasting glucose levels).  There is no indication the Veteran was not provided with proper care and no diagnoses of diabetes was made by his doctors.

As the appellant's articles demonstrate, diabetes is not the type of condition that is readily amenable to mere lay diagnosis or probative comment as laboratory testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the appellant's assertion is too speculative in nature and is contradicted by the medical record which shows that although the Veteran was given laboratory testing of his blood no medical determination in the file indicates the Veteran was diagnosed with diabetes.  

Turning to whether the Veteran's long term kidney disease was related to service, the Board notes that in the Veteran's service treatment records give no indication that he incurred any disease or injury to his kidneys.  In fact, in the Veteran's report of medical history in a June 1965 examination, he denied that he ever had any kidney stones or blood in urine; sugar or albumin in urine, or frequent or painful urination.  

In February 1977, the Veteran filed an application for VA benefits the only disabilities the Veteran asserted at this time was shrapnel wounds and headaches and nervousness and pain and swelling of the left leg at times.

In April 1977, the Veteran was admitted in a VA hospital for two days.  In this time period he was diagnosed with headache and a limited upward gaze.  His Chief complaint on admission was headache with nervousness.

In an April 1981 Medical Certificate a VA examiner noted that the Veteran was on the "border on being an alcoholic and it is doubtful that he is regularly taking his hypertension medication."

In May 1981, the Veteran was diagnosed with acute and chronic alcoholism.  The examiner reported the Veteran had a "history of heavy ethanol use is complaining of hematuria (blood in urine) since 1967."  The VA examiner goes on to state that in 1980 the veteran "had a kidney biopsy which was reported as being negative."

In December 1986, a "Transfer Summary" from a University - Regional Hospital stated the Veteran "has had a significant alcohol abuse history and has drank two to three quarts of liquor over the past 20 years..."  The private physician continued and provided an assessment of "renal failure with questionable etiology with resulting metabolic acidosis, anemia, and alcoholic liver disease..."  Notably, the physician states the Veteran had "renal biopsy in 1979 at a hospital By Dr. O. for blood in his urine."

A January 1987 treatment note states, "The etiology of [the Veteran's] CRF [chronic renal failure] is unknown, however he did have a renal biopsy done in 1972 for hematuria which showed a mild IgG [immunoglobulin G] linear deposition structure it was WNL [within normal limits]."

In March 1987, the Veteran received both a general VA examination and a VA eye examination.  In the eye examination, the VA examiner states the Veteran's "chief disability is renal failure secondary to hypertension."  Later, in the general VA examination, a different VA examiner reports the Veteran's past medical history as '"Renal failure.  Hypertension' [a]ccording to examinee hypertension caused his kidney failure."  The VA examiner goes on to diagnosis the Veteran with "Hypertensive cardiovascular disease" and "Malignant nephrosclerosis."

The Veteran's wife sent in medical information in April of 2003 which shows that the Veteran entered cardiac arrest and died at in the emergency room at a private hospital in October 1989.  

The Veteran's death certificate as stated above states the Veteran died of long standing renal failure in October 1989.  No other causes of death were listed. 

The Board notes first that there is no medical evidence to support the claim that the Veteran's renal failure developed in service.  On the contrary, the service treatment records (STRs) are absent any indicia of a kidney disability while in service, and the Veteran denied any difficulties with his kidney in his June 1965 medical history report at separation.  While there is evidence that the Veteran had kidney biopsies in 1972, 1979, and 1980, the Board notes that the 1972 Biopsy was reported to be within normal limits, and the 1980 biopsy was reported to be negative.  The Board notes there is only the limited information that a biopsy was conducted by Dr. O in 1979, and no additional record could be produced upon request by VA's April 2003 request.  The evidence pertinent to Veteran's kidney disability obtained, although limited, indicates that the Veteran's kidney disability did not begin in service or within a year of separation from service.  The first conclusive diagnosis of a kidney disability in the record is in December 1986 from the University - Regional Hospital.  Weighing against the appellant's contention is the fact that the Veteran filed a claim for disability benefits in February 1977 listing numerous disabilities but not a kidney disability, and the Veteran was also hospitalized in April 1977 without any complaints or reports regarding his kidneys.  These facts provide additional indicia that the Veteran's kidney disability did not start until well after service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, kidney disability to include renal failure, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A kidney disability to include renal failure is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In considering the statement of the appellant that the Veteran suffered from kidney difficulties since returning to civilian life, the Board notes the above Veteran's action undermines this statement as it shows the Veteran first availed himself to VA benefits in February 1977 without listing any kidney disabilities although he listed many others and he was admitted into a hospital in in April 1977 without any mention of kidney difficulties upon discharge.  Moreover, the appellant has not has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant has received any special training or acquired any medical expertise in evaluating hearing disabilities.  See King v. Shinseki, 
700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  In any case, as was already discussed in detail above, any such assertion by the appellant is outweighed by the competent and credible medical evidence detailing that the Veteran was not diagnosed with a kidney disorder until 1986 and that such kidney disease was unrelated to service. 

Moreover, and in accordance with the explanation above, there is no competent or credible evidence to support that the Veteran developed a chronic kidney disability within a year of his service.  Therefore, the Veteran cannot prevail on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, under 38 C.F.R. § 3.303(b) (2013), a nexus to service will be established where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  For the reasons outlined above, the Board finds that due to the lack of credible evidence of symptoms until many years following service continuity of symptomology is not shown.

The Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


